           Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 1 of 9




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


                                                            MDL No. 2904
IN RE: AMERICAN MEDICAL

COLLECTION AGENCY, INC., CUSTOMER

DATA SECURITY BREACH LITIGATION



         PLAINTIFF JULIO ANTONIO PEREZ VIEYRA’S RESPONSE IN
    PARTIAL SUPPORT OF MOTIONS FOR TRANSFER AND CENTRALIZATION

       Plaintiff Julio Antonio Perez Vieyra (“Plaintiff”) 1 filed the first action in this proposed

MDL. He respectfully submits this memorandum in partial support of the pending motions for

transfer and centralization. See Dkt. 1; Dkt. 5. To the extent these motions seek to transfer and

centralize litigation against Quest Diagnostics Incorporated and its wholly-owned subsidiary

Optum360 Services, Inc. (collectively, “Quest”), Plaintiff agrees that this approach will best

ensure the “just, speedy, and inexpensive” determination of this action. But inclusion of

litigation against unrelated entities whose alleged wrongdoing is separate from Quest’s would be

inefficient because it would not “reduce litigation cost,” nor “save the time and effort of the

parties, the witnesses, and the courts.” Manual for Complex Litigation, § 20.131 (4th ed. 2004).

                                        INTRODUCTION

       Plaintiff brought his case on behalf of himself and 11,900,000 of Quest’s other patients

because he alleges that Quest failed to protect their confidential medical information. See Vieyra

v. Quest Diagnostics, Inc., Case No. 2:19-cv-13396-MCA-SCM (D. N.J.). These claims will rise

and fall on Quest’s conduct: what it knew, what it did to protect its customers’ medical data and

1
 Plaintiff Vieyra is the plaintiff in Vieyra v. Quest Diagnostics, Inc., Case No. 2:19-cv-13396-
MCA-SCM (D.N.J.).
           Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 2 of 9



information, and whether it breached and duty or contractual obligation as a result of its loss of

that data through its admitted data breach.

       Other briefing urges the Court to include claims against another entity, Laboratory

Corporation of America Holdings (“LabCorp”), in this MDL. Those parties are mistaken

because the cases against LabCorp share little in common with the cases against Quest. Indeed,

the LabCorp cases involve a different contract, different patients, different actions, different

damages (e.g., Quest exposed patient health data, LabCorp did not), and different home state

law.

       The only connection between the two cases is that both Quest and LabCorp used the

same collection agency: American Medical Collection Agency (“AMCA”), which recently filed

for Chapter 11 bankruptcy in the Southern District of New York. 2 Hackers ultimately obtained

information about both Quest’s patients and LabCorp’s patients from AMCA, but that does not

make these cases related to each other because neither case is “about AMCA.” Rather, Plaintiffs

who brought suit against Quest have a relationship with Quest and a case that will rise and fall on

Quest’s actions.

       Plaintiff respectfully requests that any transfer and coordination, regardless of the scope,

be to Judge Madeline Arleo of the District of New Jersey. Judge Arleo is a sophisticated jurist

who will ensure that the litigation proceeds efficiently, the District of New Jersey has deep

expertise in data breach litigation, and the District of New Jersey is home to Quest, by far the

most significant Defendant: LabCorp involves almost 5 million fewer proposed class members

than the Quest cases, no medical data, and AMCA is bankrupt.



2
  Some plaintiffs have sued AMCA as well, as Plaintiff Vieyra did originally. Given that AMCA
is now in bankruptcy, there is no helpful purpose to naming it as a defendant, which is why
Plaintiff dismissed AMCA from his case.

                                                  2
           Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 3 of 9



I.     FACTUAL BACKGROUND

       On June 3, 2019, Quest announced that unauthorized hackers gained access to 11.9

million of its patients’ “financial information,” “medical information,” and “other personal

information.” See Quest Diagnostics Inc., Current Report, Form 8-K (June 3, 2019). Plaintiff

alleges that Quest negligently allowed hackers to obtain this information, despite having a

particularly high duty of care to its patients because it is a health care provider. In particular,

Quest provided its patients’ data to third-party AMCA, which apparently had essentially no data

security. On June 4, 2019, Plaintiff filed suit in the District of New Jersey against Quest

(including Optum) and AMCA.

       After Quest’s announcement, LabCorp revealed that some of its customers’ data was also

taken from AMCA. It does not appear that LabCorp exposed its customers’ confidential medical

information, however, radically distinguishing the scope of damages in that case from Quest.

       On June 17, 2019, citing its liabilities and costs related to informing affected Quest and

LabCorp customers, Retrieval-Master Creditors Bureau, Inc. d/b/a/ AMCA, filed for Chapter 11

bankruptcy in the United States Bankruptcy Court for the Southern District of New York. As

part of that filing, AMCA submitted a declaration from its sole member and CEO, representing

that AMCA had less than $2 million in liquidity and that the CEO had to obtain a secured loan

from his personal funds of $2.5 million to simply mail affected individuals notice of the breach.

       On June 19, 2019, Plaintiff voluntarily dismissed AMCA. See Fed. R. Civ. P.

41(a)(1)(A)(i). He did so both because of AMCA’s essentially non-existent capitalization and

because his primary claim is against Quest: the company to which he provided his medical

information, the only company with whom any plaintiffs have a contractual relationship, and the

company that owes him a duty of care has his medical provider.



                                                   3
            Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 4 of 9



       There are currently 25 cases against Quest and seven against LabCorp. There are,

moreover, five cases that name both Quest and LabCorp, although Plaintiff respectfully submits

that the factual basis for naming both companies is unclear.

II.    LEGAL STANDARD

       Transferring an action for coordination or consolidated pretrial proceedings is warranted

under 28 U.S.C. § 1407(a) if, (1) the cases involve “one or more common questions of fact,” (2)

transfer and consolidation will further the “convenience of the parties and witnesses,” and (3)

transfer and coordination will “promote the just and efficient conduct of such actions.”

Centralization is not automatic; instead, it “should be the last solution after considered review of

all other options.” In re: Best Buy Co., Inc. Cal. Song-Beverly Credit Card Act Litig., 804 F.

Supp. 2d 1376, 1378 (J.P.M.L. 2011).

III.   ARGUMENT

       A.      This case will turn overwhelmingly on Quest’s conduct, and it would be
               inefficient to combine it with litigation about LabCorp’s conduct.

       This is a case about Quest’s conduct. Plaintiff and the other members of the proposed

class provided Quest with their confidential personal, financial, and medical information. A

subset of them have contracts with Quest, and Plaintiff will show that Quest owes all proposed

class members a duty of care as their medical provider. And the evidence will show that Quest

was or was not appropriately careful with proposed class members’ information.

               1.      AMCA is the only link between Quest and LabCorp, and AMCA’s
                       role in this litigation is minor.

       Some parties have indicated that they will assert that AMCA is also highly important to

this litigation and that cases against LabCorp should be included in the Quest litigation because

both of their patients’ data was taken from AMCA. This argument is mistaken because AMCA’s




                                                 4
            Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 5 of 9



role in both cases is minor, akin to the role a bankrupt safe manufacturer might play when

assessing a claim for liability against a bank in the wake of a robbery.

         In light of AMCA’s bankruptcy, there is no good reason to include it in this litigation at

all (or litigation against LabCorp) because all litigation against AMCA is stayed. See 11 U.S.C.

§ 362(a). 3 Discovery in the case will focus on what Quest knew and what Quest investigated

about AMCA’s data security practices. This is discovery that can be and should be obtained

through Quest—either through depositions or documents it received from AMCA prior to and

during the course of their relationship. Far from being the “glue” that holds Quest and LabCorp

together, AMCA should be dismissed from this litigation entirely.

                2.      Adding cases about LabCorp to a Quest MDL would double the
                        MDL’s complexity without providing countervailing efficiencies.

         Plaintiff respectfully stresses that the courts and parties will not gain any efficiency if

cases about LabCorp are added to a Quest MDL. Plaintiffs bringing claims against LabCorp will

have to prove what LabCorp knew, what LabCorp investigated, and whether LabCorp breached

their duties or contracts with their customers. While these points are important to provide

recompense to LabCorp customers, they are entirely distinct from what Quest customers will

have to prove. The only overlapping discovery between the cases will involve very limited

inquiry into AMCA’s security (unlikely more than 2-3 depositions), all of which will be

supervised by the bankruptcy court.

         LabCorp’s patients, moreover, stand in a very different factual position than Quest’s

patients. Quest exposed their patient’s personal health information. This forms the basis for

Plaintiff’s cause of action under the California Confidentiality of Medical Information Act

(“CMIA”), Cal. Civ. Code § 56, et seq. which provides for nominal damages of $1,000 per

3
    In any event, AMCA apparently has no money to pay claims.

                                                    5
            Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 6 of 9



disclosure. LabCorp customers did not suffer this harm. On the contrary, LabCorp touted the

fact that it “provided no ordered test, laboratory results, or diagnostic information to AMCA.” 4

The fact that Quest is proceeding under an entirely different statute, with a breach concerning

information that is more private and more harmful, further suggests that including LabCorp

would not lead to any efficiencies. See In re: Plasma Arc Techs. Inc., Due Diligence Litig., 856

F. Supp. 2d 1338, 1338 (Mem.) (J.P.M.L. 2012) (refusing to consolidate cases with “disparate

causes of action”).

         In similar situations, the JPML has refused to transfer and consolidate cases. For

example, in In re: LVNV Funding, LLC, Fair Debt Collection Practices Act (FDCPA) Litig., 96

F. Supp. 3d 1374 (Mem.) (J.P.M.L. 2015), the JPML refused to consolidate a case involving

several defendants who were alleged to have received letters from the same collection agency,

LVNV Funding, LLC, who owned debts from various other defendants. The Court pointed to

the fact that there is “limited overlap” between the putative classes given the number of

defendants with the only common link being their debt collector. Id. at 1375. In the instant

action, there is no link between Quest and LabCorp beyond their mutual debt collector, AMCA.

Combining the LabCorp cases with the Quest MDL would not lead to any efficiencies; indeed, it

would cause the opposite to occur.

IV.      LITIGATION AGAINST QUEST SHOULD PROCEED IN THE DISTRICT OF
         NEW JERSEY

         If the Court decides to transfer these actions, the District of New Jersey is the appropriate

transferee venue, because: (1) it is where Quest is located; (2) several related actions have been

filed in New Jersey; and (3) Judge Madeline Arleo has substantial, demonstrated experience

presiding over complex class actions.

4
    Laboratory Corporation of America Holdings, Current Report, Form 8-K (June 4, 2019).

                                                   6
           Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 7 of 9



       First, courts frequently transfer and consolidate cases where defendants are based. See,

e.g., In re Equifax, Inc. Customer Data Sec. Breach Litig., 289 F. Supp. 3d 1322 (J.P.M.L. 2017)

(transferring actions to the Northern District of Georgia, where the main defendant is

headquartered as “relevant documents and witnesses thus likely will be found there.”). 5 In this

case, Quest is by far the most significant Defendant: (1) Quest is the only solvent company that

exposed medical information; (2) Quest exposed far more of its patients’ information than

LabCorp did.

       Second, nine of the 28 cases have already been filed in the District of New Jersey,

including Plaintiff’s case before Judge Arleo. See In re: Air Crash Near Kirksville, Missouri, on

Oct. 19, 2004, 383 F. Supp. 2d 1382, 1383 (J.P.M.L. 2005). Nine cases have been filed in the

Southern District of New York, presumably because AMCA is located there, but, as discussed

above, AMCA should not be part of this case at all.

       Third, Judge Arleo and the District of New Jersey have handled numerous complex MDL

and non-MDL class actions, including data breach class actions. See, e.g., FTC v. Wyndham

Worldwide Corp., No. 13-1887 (ES), 2014 WL 2812049 (D.N.J. June 23, 2014); In re Horizon

Healthcare Servs. Inc. Data Breach Litig., 2:13-cv-07418 (D.N.J.). Judge Arleo, who presides

over the first-filed District of New Jersey case (Plaintiff’s case), has significant experience in

presiding over complex class actions throughout her time as both a District Judge and previously




5
  See also In re Vytorin/Zetia Mktg., 543 F Supp. 2d 1378 (J.P.M.L 2008) (centralizing cases in
District of New Jersey because two of the defendants had their corporate headquarters in New
Jersey, and thus, relevant discovery could be found there, and transfer to that district enjoyed
support of defendants and several plaintiffs); In re Hannaford Bros. Co. Customer Data Sec.
Breach Litig., 559 F Supp. 2d 1405 (J.P.M.L 2008) (finding District of Maine was appropriate
transferee district because, among other reasons, defendant had its headquarters in that district,
and thus relevant documents and witnesses would be found there).

                                                  7
           Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 8 of 9



as a Magistrate Judge. See, e.g., In re Thalomid & Revlimid Antitrust Litig., No. 14-cv-6997,

2018 WL 6580560 (D.N.J. Oct. 30, 2018). 6

V.     CONCLUSION

       For all of the foregoing reasons, these actions should not be centralized, consolidated, or

transferred. Alternatively, if the Panel decides that transfer and centralization is warranted, then

Plaintiff respectfully requests that the scheduled actions and any additional tag-along actions be

transferred to the District of New Jersey for coordinated or consolidated pretrial proceedings.




6
 See also, e.g., Fried v. JPMorgan Chase & Co., No. 15-cv2512, 2017 WL 5951585 (D.N.J.
Nov. 30, 2017); Afzal v. BMW of N. Am., LLC, No. 15-cv-8009, 2017 WL 3207232 (D.N.J. July
27, 2017); City of Sterling Heights Gen. Emps. Ret. Sys. v. Prudential Fin., Inc., No. 12-cv-
05275, 2016 WL 10570211 (D.N.J. Sept. 29, 2016); Castro v. Sanofi Pasteur Inc., 134 F. Supp.
3d 820 (D.N.J. 2015); and Davitt v. Am. Honda Motor Co., No. 2:13-cv-00381, 2015 WL
13647198 (D.N.J. May 8, 2015).

                                                  8
         Case NJ/2:19-cv-13396 Document 14 Filed 06/26/19 Page 9 of 9



Dated: June 26, 2019                Respectfully submitted.

                                    /s/ Jason L. Lichtman
                                    Jason L. Lichtman
                                    Sean A. Petterson
                                    LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
                                    250 Hudson Street, 8th Floor
                                    New York, New York 10013
                                    (212) 355-9500
                                    jlichtman@lchb.com
                                    spetterson@lchb.com

                                    Michael W. Sobol
                                    LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
                                    275 Battery Street, 29th Floor
                                    San Francisco, California 94111
                                    (415) 956-1000
                                    msobol@lchb.com

                                    Adam J. Levitt
                                    Amy E. Keller
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street, Eleventh Floor
                                    Chicago, Illinois 60602
                                    (312) 214-7900
                                    alevitt@dicellolevitt.com
                                    akeller@dicellolevitt.com

                                    James E. Cecchi
                                    Caroline F. Bartlett
                                    CARELLA BYRNE CECCHI OLSTEIN
                                    BRODY & AGNELLO, P.C.
                                    5 Becker Farm Road
                                    Roseland, New Jersey 07068
                                    (973) 994-1700
                                    jcecchi@carellabyrne.com
                                    cbartlett@carellabyrne.com

                                    Counsel for Plaintiff Julio Antonio Perez Vieyra




                                       9
